               Case 20-10553-CSS              Doc 759       Filed 07/08/20       Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 7

ART VAN FURNITUTZE, LLC,et al., l                            Case No. 20-10553(CSS)

                                  Debtors.                  ~ Jointly Administered



                      ORDER SCHEDULING OMNIBUS HEARING DATE


                 IT IS HEREBY ORDERED that the following omnibus hearing date has been

scheduled in the above-captioned matter:



                 DATE                                                 TIME

                 August 13, 2020                                      11:00 a.m. prevailing Eastern Time


                 IT IS HEREBY FURTHER ORDERED that the hearing shall take place at the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, 5th Floor,

Courtroom No. 6, Wilmington, Delaware 19801.




1 The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number,
include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc.(0291); AVCE,LLC (2509); AVF Holdings
I, LLC (2537); AVF Holdings II, LLC(7472); AVF Parent, LLC (3451); Levin Parent, LLC(8052); Art Van
Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC(8968); AVF Franchising, LLC (6325); LF
          Inc.(1484);
Trucking,Dated:  July 8th,  Levin, Inc.(5198); and Comfort Mattress LLC(4463). The location ofthe Debtors'
                       Sam2020
                                                              CHRISTOPHER S. SONTCHI
       headquarters  was: 6500
former Wilmington, Delaware    East 14 Mile Road, Warren Michigan      48092.
                                                              UNITED STATES BANKRUPTCY JUDGE



DOGS DE:228640.4 05233/003
